Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 1 of 23




                 Exhibit A
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 2 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 3 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 4 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 5 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 6 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 7 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 8 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 9 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 10 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 11 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 12 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 13 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 14 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 15 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 16 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 17 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 18 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 19 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 20 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 21 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 22 of 23
Case 7:20-cv-08255 Document 1-1 Filed 10/05/20 Page 23 of 23
